DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 3/29/2021 has been received and entered into record. As a result, claims 1, 2, 11, and 17 have been amended. Therefore, claims 1-20 are presented for examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jo [U.S. Pub. 2012/0254856] in view of Ebrom et al. ("Ebrom") [U.S. Pub. 2016/0218884].

With regard to claim 1, Jo teaches a method in a first device [fig. 1: Host (110)] for providing smart functionality to a second device [fig. 1: Client (100)] ("a system for controlling one or more client with a host [par. 0002]") comprising: 
obtaining, by the first device responsive to being physically coupled with the second device via an interface ("(a) a step of performing device connection between the client and the host [par. 0032]" and "the host 110 can be connected through wired/wireless communication means to the at least one client 100 [par. 0077];" where a wired connection implies that the devices can be physically coupled), a device driver for the second device ("(c) a step where the host receives a device driver and control software for allowing the host to identify and control the client [par. 0032]"), 
wherein the first device and the second device are detachable from the interface ("the host 110 can be connected through wired/wireless communication means to the at least one client 100 [par. 0077]" and "USB [par. 0078]"; where a USB connection implies that the devices are detachable); 
receiving, by the first device, one or more commands from a user to configure the second device to perform one or more actions ("users can control and manage electronic appliances and security systems in home [par. 0003]" and "host controls the client by using the control software installed in the host [par. 0032]"); and
causing, by the first device via the interface using the device driver ("(c) a step where the host receives a device driver and control software for allowing the host to identify and control the client…(f) a step where the host controls the client by using the control software installed in the host  [par. 0032]" and "the host 110 can be connected through wired/wireless communication means to the at least one client 100 [par. 0077]"), the second device to perform the one or more actions according to the received command ("host controls the client by using the control software installed in the host [par. 0032]").
	Although Jo teaches where the first device and second device can be coupled via various known interfaces ("host 110 may be various digital devices having wired/wireless communication means such as a home server and a PC. In addition, as described above, the host 110 can be connected to the at least one client 100 through wired/wireless general-purpose communication means. The general-purpose wired/wireless communication means may be any of Infrared Data Association (IrDA), universal serial bus (USB), IEEE 1394, RS232, RS422, RS485, Bluetooth, and the like [par. 0078]"),
	Jo does not explicitly teach a fourth device coupling the first and second device. 
	In an analogous art (connecting components), Ebrom teaches a fourth device coupling a first and second device ("an appliance connection element D400 can be a conventional connector or it can be a smart connector. It can be configured to facilitate communication between the appliance D12 and the smart coupler D1042. If the appliance connection element D400 is not structured to receive the desired connector on the smart coupler D2042, a suitable connector adapter can be used, e.g., a conventional connector or a smart connector. In this way, the smart cable D120, D420 or a smart coupler D1042, or the 'Appliance Half' of the smart wireless coupler can be connected to any appliance connection element D400 by using a suitable connector adapter [par. 1256]" and [figs. 127-130] demonstrating various coupling devices).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the known interface of Jo, with the known coupling device of Ebrom, because in having do so would have yielded the predictable result of allowing the first and second device to communicate with each other. 

With regard to claim 2, the combination above teaches the method of claim 1. Jo in the combination further teaches wherein obtaining the device driver comprises: 
receiving, by the first device via a physical interface of the second device, the device driver for the second device ("step (c) may comprise a step where the client transmits the device driver and control software stored in the memory to the host [par. 0036]" and "the host 110 can be connected through wired/wireless communication means to the at least one client 100 [par. 0077];" where Ebrom in the combination teaches the fourth device as presented in claim 1 above).

With regard to claim 3, the combination above teaches the method of claim 1. Jo in the combination further teaches wherein obtaining the device driver comprises: 
receiving, at the first device via a separate interface, the device driver for the second device ("a step where the device serve[sic] transmits the requested device driver and control software to the host [par. 0038];" also see [fig. 2] where Device Server (120) communicates with Host (110) via a separate interface from Client (100)).

With regard to claim 6, the combination above teaches the method of claim 1. Jo in the combination further teaches wherein obtaining the device driver comprises: 
obtaining, by the first device, an identifier of the second device ([fig. 13: Transmit install S/W position information associated with client to communication unit (S1301)] and "to the host [par. 0148]"); 
transmitting, by the first device via a separate interface (see [fig. 2] where Device Server (120) communicates with Host (110) via a separate interface from Client (100)), a request message carrying a request for the device driver, wherein the request includes the identifier of the second device ("host 100 has access to the device server 120 by using the position information of the control S/W or the like and requests the control S/W or the like (S1303) [par. 0148];" where the term "or the like" includes the device driver [par. 0087]); and
receiving, at the first device via the separate interface, the device driver for the second device ("The device server 120 searches the requested control S/W or the like (S1304) and the control S/W or the like to the host 110 (S1305) [par. 0148]" and see [fig. 2] where Device Server (120) communicates with Host (110) via a separate interface from Client (100)).

With regard to claim 7, the combination above teaches the method of claim 1. Jo in the combination further teaches wherein the second device is a consumer device that does not include a processor ("dummy devices such as remote controllers, interphones, sensors, and lamps [par. 0004]").

	With regard to claims 11-13 and 16, the combination of Jo and Ebrom teaches claims 1-3 and 6 above. Claims 11-13 and 16 recite limitations having the same scope as those pertaining to claims 1-3 and 6, respectively; therefore, claims 11-13 and 16 are rejected along the same grounds a claims 1-3 and 6. 
	Claim 11 differs from claim 1 where claim 11 recites (and Jo teaches) the additional elements of a non-transitory computer-readable storage medium and a processor [fig. 2: Memory (214) and Controller (212)].

	With regard to claim 17-19, the combination of Jo and Ebrom teaches claims 1-3 above. Claims 17-19 recite limitations having the same scope as those pertaining to claims 1-3, respectively; therefore, claims 17-19 are rejected along the same grounds as claims 1-3.
Claim 17 differs from claim 1 where claim 17 recites (and Jo teaches) the additional elements of a non-transitory computer-readable storage medium and a processor [fig. 2: Memory (214) and Controller (212)].

Claims 4, 5, 8-10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Ebrom further in view of Kozura et al. ("Kozura") [U.S. Pub. 2016/0132031].

With regard to claim 4, the combination of Jo and Ebrom teaches the method of claim 3. Jo in the combination further teaches where the device driver for the second device is received from a separate interface that is a wireless network interface ("a step where the device serve[sic] transmits the requested device driver and control software to the host [par. 0038];" also see [fig. 2] where Device Server (120) communicates with Host (110) via a separate wireless interface from Client (100)). Although Jo teaches where the device driver is received from a server ("a step where the device serve[sic] transmits the requested device driver and control software to the host [par. 0038]"), Jo does not explicitly teach wherein the device driver is received from a user device of the user. 
	In an analogous art (smart devices), Kozura teaches where a user device of a user [fig. 8: Client Device (504)] provisions a first device to control a second device ("Hub and device provisioning module 830 that provisions hubs and electronic devices…a device addition module 832 for adding a new smart electronic device after a hub has been properly set up [par. 0136]"), where the user device contains configuration information of the first device and the second device ("Account data 862 storing information related with both user accounts loaded on the client device 604 and electronic devices 522 associated with the user accounts, wherein such information includes cached login credentials, hub identifiers (e.g., MAC addresses and UUIDs), electronic device identifiers (e.g., MAC addresses and UUIDs), user interface settings, display preferences, authentication tokens and tags, password keys, etc. [par. 0140]").  
	Kozura further teaches, "By virtue of network connectivity, one or more of the smart home devices of FIG. 1 may further allow a user to interact with the device even if the user is not proximate to the device. For example, a user may communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a mobile phone, such as a smart phone) 166. A webpage or application may be configured to receive communications from the user and control the device based on the communications [par. 0042]." 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Jo's teachings to include a user device and application as taught by Kozura, for the benefit of being able to control home devices remotely, providing greater convenience to the user. 
	In addition, because Jo teaches where the server transmits the device driver (as presented above), and Kozura teaches where functions of a server and a user device can be combined or rearranged ("at least some of the functions of the server system 508 are performed by the client device 604, and the corresponding sub-modules of these functions may be located within the client device rather than server system 508 [par. 0143]" and [pars. 0125 & 0142]), it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Jo's teachings of transmitting the device driver from the sever, by transmitting the device driver from the user device, because having done so would merely be a rearrangement of parts and one of ordinary skill in the art would recognize that such a rearrangement would still provide the ability for the first device to properly control the second device using the received device driver. 

With regard to claim 5, the combination above teaches the method of claim 4, Kozura in the combination further teaches wherein the received one or more commands from the user are received from the user device of the user via the wireless network interface ("The first devices receives (1008) (e.g., from a client device displaying a user interface for controlling smart devices in a smart home environment) a first command [par. 0165]" and [fig. 1] where User Device (166) communicates via a wireless interface), 
wherein the one or more commands were originated by the user device responsive to the user utilizing an application executed by the user device allowing the user to control the second device ("the hub device 180 and devices coupled with/to the hub device can be controlled and/or interacted with via an application running on a smart phone [par. 0046]"). 

With regard to claim 8, the combination of Jo and Ebrom teaches the method of claim 7. Although Jo in the combination teaches where devices may operate on different hardware and software platforms [par. 0005], Jo does not explicitly teach wherein the second device is manufactured by a separate entity than an entity that manufactured the first device.
 In an analogous art (smart devices), Kozura teaches wherein a second device is manufactured by a separate entity than an entity that manufactured a first device ("As many device manufacturers include various pieces of advanced capabilities in their devices as differentiators from their competition, the solution described below makes such differentiators moot, since most devices can be operated under control of the hub 180 [par. 0150]").
As shown by Kozura, the hub (similar to the host device of Jo) is able to manage devices from different manufacturers, thus the hub is able to manage a device from a different manufacturer than the manufacturer of the hub. 
Kozura further teaches, "many such devices are configured with different set-up procedures (sometimes called commissioning or provisioning procedures) depending on one or more of: the type of the device, capabilities of the device (e.g., degree of smartness of the device) and/or the particular communication protocol employed by that device… As a result, owners of these devices often face a confusing experience every time they attempt to configure and/or commission a new device [par. 0005]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Jo's teaching of managing devices, with Kozura's teachings of managing device of various manufacturers under control of a hub, for the benefit of simplifying the process of configuring a new device, regardless of who manufactured it. 

With regard to claim 9, the combination of Jo and Ebrom teaches the method of claim 1. Although Jo in the combination teaches teaches where the first device can control the second and a third device ("for controlling one or more client with a host [par. 0002]"), where the second and third devices are connected to each other and configured to perform actions ("users can control and manage electronic appliances and security systems in home [par. 0003]" and "In the home network, the various devices are connected to each other [par. 0005]), 
Jo does not explicitly teach receiving, by the first device, one or more additional commands from the user to configure a third device to perform one or more additional actions, wherein the one or more additional actions are to be performed by the third device at a time as when the second device performs the one or more actions or after the time when the second device performs the one or more actions; and causing, by the first device over a wireless interface, the third device to perform the one or more additional actions at or after the time according to the received one or more additional commands.
In an analogous art (smart devices), Kozura teaches receiving, by a first device, one or more additional commands from a user ("The first devices receives (1008) (e.g., from a client device displaying a user interface for controlling smart devices in a smart home environment) a first command [par. 0165];" where steps can be repeated for different commands, e.g., one or more additional commands. Also see [pars. 0093-0095] describing a user creating a command profile to configure multiple devices) to configure a third device to perform one or more additional actions ("a first command for performing a first functionality on at least the second device [par. 0165];" where a second command, i.e., additional command, would perform a second functionality on a third device),
wherein the one or more additional actions are to be performed by the third device at a time as when a second device performs the one or more actions or after the time when the second device performs the one or more actions ("computing… sunrise and/or sunset times, and accordingly adjusting operations settings for one or more devices (e.g., dimming a light, closing a smart curtain, adjusting a thermostat, etc.) [par. 0098];" at sunset, a smart curtain can be closed and a thermostat can be adjusted); and 
causing, by the first device over a wireless interface ("Each of these smart devices optionally communicates with the hub device 180 using one or more radio communication networks available [par. 0046]"), the third device to perform the one or more additional actions at or after the time according to the received one or more additional commands ("computing… sunrise and/or sunset times, and accordingly adjusting operations settings for one or more devices (e.g., dimming a light, closing a smart curtain, adjusting a thermostat, etc.) [par. 0098]"). 
Kozura further teaches, "many such devices are configured with different set-up procedures (sometimes called commissioning or provisioning procedures) depending on one or more of: the type of the device, capabilities of the device (e.g., degree of smartness of the device) and/or the particular communication protocol employed by that device… As a result, owners of these devices often face a confusing experience every time they attempt to configure and/or commission a new device [par. 0005]" and "As many device manufacturers include various pieces of advanced capabilities in their devices as differentiators from their competition, the solution described below makes such differentiators moot, since most devices can be operated under control of the hub 180 [par. 0150]."
As shown by Kozura, the hub (similar to the host device of Jo) is able to manage a plurality of devices via a single device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Jo's teaching of managing devices, with Kozura's teachings of managing a plurality of devices with a plurality of commands via a single hub, for the benefit of simplifying the process of configuring and adjusting settings of new devices within a home.

With regard to claim 10, the combination of Jo and Ebrom teaches the method of claim 1. Although Jo in the combination teaches the user to provide user input via one or more user input elements control ("users can control and manage electronic appliances and security systems in a home [par. 0003]" and "control command by using the user interface [par. 0012]"), 
Jo does not explicitly teach wherein the first device further comprises one or more user input elements allowing the user to provide user input to the first device, and wherein the one or more commands are received from the user via the one or more user input elements.
In an analogous art (smart devices), Kozura teaches wherein the first device further comprises one or more user input elements allowing the user to provide user input to the first device ("Hub provisioning interface 6242 for providing and displaying a user interface during the device provisioning process [par. 0093]"), and 
wherein the one or more commands are received from the user via the one or more user input elements ("the hub device 180 and devices coupled with/to the hub device can be controlled and/or interacted with via an application running on a smart phone [par. 0046]").
Kozura further teaches, "many such devices are configured with different set-up procedures (sometimes called commissioning or provisioning procedures) depending on one or more of: the type of the device, capabilities of the device (e.g., degree of smartness of the device) and/or the particular communication protocol employed by that device… As a result, owners of these devices often face a confusing experience every time they attempt to configure and/or commission a new device [par. 0005]" and "As many device manufacturers include various pieces of advanced capabilities in their devices as differentiators from their competition, the solution described below makes such differentiators moot, since most devices can be operated under control of the hub 180 [par. 0150]."
As shown by Kozura, the hub (similar to the host device of Jo) is able to manage a plurality of devices via a single device and can be easily controlled via an app running on a user's smart phone. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Jo's teaching of managing devices, with Kozura's teachings of managing a plurality of devices with a hub via a user smart phone app, for the benefit of simplifying the process of configuring and adjusting settings of new devices within a home.

	With regard to claim 14 and 15, the combination above teaches claims 4 and 5. Claims 14 and 15 recite limitations having the same scope as those pertaining to claims 4 and 5, respectively; therefore, claims 14 and 15 are rejected along the same grounds as claims 4 and 5. 

With regard to claim 20, the combination above teaches claim 4. Claim 20 recites limitations having the same scopes as those pertaining to claim 4; therefore, claim 20 is rejected along the same grounds as claim 4.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 17 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, Ebrom is now relied upon to teach the newly added fourth device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119